DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, 9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNab (WO 2015139091 A1, hereinafter McNab, already of record from IDS) in view of Rastgaar et al. (US 20170144756, hereinafter Rastgaar, already of record from IDS).
Regarding claims 1, 15 and 18, McNab teaches a method, system for vectoring an intrusion away from a predetermined zone (See at least McNab: Page 2, lines 13-35, Page 3, lines 1-14), comprises:
an array of sensors disposed proximate to the predetermined zone and configured to detect a presence of the intrusion within the predetermined zone (See at least McNab: Page 9, lines 7-12; Page 12, lines 5-21);
a set of intercept vehicles adapted for movement within the predetermined zone and operable to execute movement within the predetermined zone in accordance with a respective set of intercept paths (See at least McNab: Page 3, lines 4-13; Page 7, lines 27-30); and
a controller module configured to (See at least McNab: Fig. 4, 6, Page 11, lines 14-35) receive an indication of the presence of the intrusion in a predetermined zone from the array of sensors (See at least McNab: Page 2, lines 21-22; Page 3, line 2), to determine a location of the intrusion in the predetermined zone (See at least McNab: Page 3, lines 4-13), to generate a set of intercept paths configured to …(See at least McNab: Page 3, lines 4-13), and to provide the set of intercept paths to the set of intercept vehicles for execution of the set of intercept paths (See at least McNab: Page 3, lines 4-13; Page 7, lines 27-30). 
Yet, McNab does not explicitly teach:
…vector the intrusion toward a capture zone …
However, in the same field of endeavor, Rastgaar teaches:
(See at least Rastgaar: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method, system for vectoring an intrusion away from a predetermined zone of McNab, to incorporate vectoring the intrusion toward a capture zone, as taught by Rastgaar, for the benefit of increasing security and safety (see at least Rastgaar: Para. 0005).

	Regarding claim 2, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
wherein receiving includes receiving data from an array of sensors (See at least McNab: Fig. 1, 2; Page 7, lines 22-26).

	Regarding claim 3, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
wherein determining the location includes determining the location of the intrusion based on the received data from the array of sensors (See at least McNab: Page 3, line 8).

	Regarding claim 7, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
further comprising receiving, at the controller module, an indication of the presence of the intrusion in a protected area, the protected area being a subset of the predetermined area (See at least McNab: Fig. 1, Page 2, lines 21-22; Page 3, line 2).

	Regarding claim 9, McNab in combination with Rastgaar teaches the method of claim 7. McNab further teaches: 
 (See at least McNab: Page 3, lines 11-13).
Yet, McNab does not explicitly teach:
…vector the intrusion toward a capture zone …
However, in the same field of endeavor, Rastgaar teaches:
…vector the intrusion toward a capture zone (See at least Rastgaar: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of McNab, to incorporate vectoring the intrusion toward a capture zone, as taught by Rastgaar, for the benefit of increasing security and safety (see at least Rastgaar: Para. 0005).

	Regarding claim 12, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
wherein generating includes generating, in the controller module, a set of intercept interactions for the intercept vehicles (See at least McNab: Page 9, line32-Page 10, lines 5).

	Regarding claim 13, McNab in combination with Rastgaar teaches the method of claim 12. 
Yet, McNab does not explicitly teach:
further comprising operating a set of interactive devices of at least a subset of the intercept vehicles, wherein the interactive devices are configured to vector the intrusion toward the capture zone.
However, in the same field of endeavor, Rastgaar teaches:
 (See at least Rastgaar: Para. 0002, 0004).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of McNab, to incorporate vectoring the intrusion toward a capture zone, as taught by Rastgaar, for the benefit of increasing security and safety (see at least Rastgaar: Para. 0005).

	Regarding claim 14, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
wherein generating the set of intercept paths further comprises generating a first portion of the set of intercept paths configured to direct at least a subset of the intercept vehicles between the intrusion and a protected area, and a second portion of the set of intercept paths configured to … (See at least McNab: Page 3, lines 11-13).
Yet, McNab does not explicitly teach:
…vector the intrusion toward a capture zone …
However, in the same field of endeavor, Rastgaar teaches:
…vector the intrusion toward a capture zone (See at least Rastgaar: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of McNab, to incorporate vectoring the intrusion toward a capture zone, as taught by Rastgaar, for the benefit of increasing security and safety (see at least Rastgaar: Para. 0005).

	Regarding claim 16, McNab in combination with Rastgaar teaches the system of claim 15. 

wherein the array of sensors include at least a subset of Doppler sensors configured to detect a motion of an animal.
However, in the same field of endeavor, Rastgaar teaches:
wherein the array of sensors include at least a subset of Doppler sensors configured to detect a motion of an animal (See at least Rastgaar: Para. 0015).
It would have been obvious to one of ordinary skill in the art to include in the system of McNab with Doppler sensors as taught by Rastgaar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will detect motion or activity.

	Regarding claim 17, McNab in combination with Rastgaar teaches the system of claim 15. 
Yet, McNab does not explicitly teach:
wherein the capture zone is configured to retain the intrusion for further retrieval.
However, in the same field of endeavor, Rastgaar teaches:
wherein the capture zone is configured to retain the intrusion for further retrieval (See at least Rastgaar: Para. 0017).
It would have been obvious to one of ordinary skill in the art to include in the system of McNab with capture zone as taught by Rastgaar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will retain the captured object.

	Regarding claim 20, McNab in combination with Rastgaar teaches the method of claim 18. McNab further teaches: 
wherein generating the set of intercept paths further comprises generating a first portion of the set of intercept paths configured to direct at least a subset of the intercept vehicles between the animal and a runway, and a second portion of the set of intercept paths configured to …(See at least McNab: Page 3, lines 11-13).
Yet, McNab does not explicitly teach:
… herd the animal toward the capture zone …
However, in the same field of endeavor, Rastgaar teaches:
… herd the animal toward the capture zone (See at least Rastgaar: Para. 0004)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of McNab, to incorporate herding the animal toward the capture zone, as taught by Rastgaar, for the benefit of increasing security and safety (see at least Rastgaar: Para. 0005).

Claims 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McNab in view of Rastgaar as applied to claim 1 above, and further in view of Kim et al. (US 20110144829, hereinafter Kim, already of record in IDS).
	Regarding claim 4, McNab in combination with Rastgaar teaches the method of claim 1. McNab further teaches: 
wherein the set of intercept vehicles includes at least one air-based vehicle and …(See at least McNab: Fig. 1).
Yet, McNab does not explicitly teach:

However, in the same field of endeavor, Kim teaches:
… at least one ground-based vehicle (See at least Kim: Fig. 1)…
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar with ground-based vehicle as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will be more inclusive to cover more space of detection.

	Regarding claim 5, McNab in combination with Rastgaar teaches the method of claim 4. 
Yet, McNab does not explicitly teach:
wherein generating the intercept path for the at least one ground-based vehicle includes avoiding ground-based obstructions.
However, in the same field of endeavor, Kim teaches:
wherein generating the intercept path for the at least one ground-based vehicle includes avoiding ground-based obstructions (See at least Kim: Para. 0089, 0090).
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar with ground-based vehicle avoiding obstructions as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

claim 6, McNab in combination with Rastgaar and Kim teaches the method of claim 4. McNab further teaches: 
wherein generating the intercept path for the at least one air-based vehicle is based on avoiding a ground-based obstruction (See at least McNab: Page 12, lines 15-16; Page 19, lines 24-28).

	Regarding claim 8, McNab in combination with Rastgaar teaches the method of claim 7. 
Yet, McNab does not explicitly teach:
wherein the predetermined area is an airport and the protected area is a runway.
However, in the same field of endeavor, Kim teaches:
wherein the predetermined area is an airport and the protected area is a runway (See at least Kim: Abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar with airport and runway as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety of airport.

	Regarding claim 10, McNab in combination with Rastgaar teaches the method of claim 1. 
Yet, McNab does not explicitly teach:
further comprising alerting an aircraft traffic management system to the presence of the intrusion in the predetermined area.
However, in the same field of endeavor, Kim teaches:
 (See at least Kim: Para. 0053, 0070).
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar with alerting an aircraft traffic management system as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety of airport.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNab in view of Rastgaar and Kim as applied to claims 10 and 18 above, and further in view of Downey et al. (US 20150325064, hereinafter Downey).
	Regarding claim 11, McNab in combination with Rastgaar and Kim teaches the method of claim 10. 
Although, McNab in combination with Rastgaar and Kim teaches aircraft system and set of intercept vehicles, McNab in combination with Rastgaar and Kim does not explicitly teach:
further comprising receiving authorization from the aircraft traffic management system to operate the set of intercept vehicles.
However, in the same field of endeavor, Downey teaches:
further comprising receiving authorization from the aircraft traffic management system to operate the set of intercept vehicles (See at least Downey: Para. 0046).
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar and Kim with receiving authorization from the aircraft traffic management system to operate as taught by Downey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 

	Regarding claim 19, McNab in combination with Rastgaar teaches the method of claim 18. 
Yet, McNab in combination with Rastgaar does not explicitly teach:
further comprising alerting an aircraft traffic management system to the presence of the animal in the airport area, and receiving authorization from the aircraft traffic management system to operate the set of intercept vehicles.
However, in the same field of endeavor, Kim teaches:
further comprising alerting an aircraft traffic management system to the presence of the animal in the airport area (See at least Kim: Para. 0053, 0070), and …
It would have been obvious to one of ordinary skill in the art to include in the method of McNab in combination with Rastgaar with alerting an aircraft traffic management system as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety of airport.
Although, McNab in combination with Rastgaar and Kim teaches aircraft system and set of intercept vehicles, McNab in combination with Rastgaar and Kim does not explicitly teach:
…receiving authorization from the aircraft traffic management system to operate the set of intercept vehicles.
However, in the same field of endeavor, Downey teaches:
…receiving authorization from the aircraft traffic management system to operate the set of intercept vehicles (See at least Downey: Para. 0046).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663